Case 8:20-cv-00395-GW-JDE Document 17 Filed 03/13/20 Page 1 of 5 Page ID #:525




   1   HARVINDER S. ANAND (SBN 243913)
       ANAND LAW GROUP, P.C.
   2   790 E. Colorado Boulevard, Suite 900
       Pasadena, California 91101
   3   Phone: (626) 239-7250
   4
       Fax: (626) 239-7150
       Email: harv@anandlawgroup.com
   5
       Attorneys for Plaintiff
   6   Samick Music Corp., dba “Health Mate”
   7
   8                      UNITED STATES DISTRICT COURT
   9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11    SAMICK MUSIC CORP.,                    Case No. 8:20-cv-00395 GW (JDEx)
        dba “HEALTH MATE,”
  12                                           DECLARATION OF HARVINDER
  13                                           S. ANAND IN SUPPORT OF
                   Plaintiff,                  PLAINTIFF’S:
  14
             v.                        (1) EX PARTE APPLICATION FOR
  15                                   ISSUANCE OF TEMPORARY
                                       RESTRAINING ORDER AND
  16    GARRETT GORDON, an individual; ORDER TO SHOW CAUSE RE:
        NAOMI MASON, a.k.a. “KALI      PRELIMINARY INJUNCTION;
  17    MASON,” an individual;
  18    and DOES 1-25, inclusive,      AND

  19                                           (2) EX PARTE APPLICATION TO
                   Defendants.                 EXCEED PAGE LIMIT FOR
  20                                           PLAINTIFF’S APPLICATION
                                               FOR ISSUANCE OF TEMPORARY
  21                                           RESTRAINING ORDER AND
  22
                                               ORDER TO SHOW CAUSE RE:
                                               PRELIMINARY INJUNCTION
  23
  24                                           Action Filed: February 26, 2020
  25
  26
  27
  28
                                             -1-

                             DECLARATION OF HARVINDER S. ANAND
                       IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATIONS
Case 8:20-cv-00395-GW-JDE Document 17 Filed 03/13/20 Page 2 of 5 Page ID #:526




   1                    DECLARATION OF HARVINDER S. ANAND
   2         I, HARVINDER S. ANAND, declare as follows:
   3         1.     I write this declaration in support of (a) the Ex Parte Application for
   4   Issuance of Temporary Restraining Order and Order to Show Cause Re:
   5   Preliminary Injunction (“TRO Application”), filed by Samick Music Corp., doing
   6   business as “Health Mate” (“Health Mate” or “Plaintiff”); and (b) Plaintiff’s Ex
   7   Parte Application to Exceed Page Limit for Plaintiff’s TRO Application
   8   (“Application to Exceed Page Limit”).
   9         2.     I am legal counsel for Health Mate in this matter.
  10         3.     I make this declaration based on my personal knowledge, except as to
  11   information stated upon information and belief, which I believe to be true. If
  12   called to testify as a witness, I could and would testify competently to the facts
  13   stated herein.
  14         4.     Pursuant to direction from Health Mate, on or about October 25, 2019,
  15   I sent an email to the Defendants in this matter, Garrett Gordon and Naomi Mason,
  16   a.k.a. “Kali Mason,” to commence settlement communications regarding
  17   Defendants’ alleged violations of law, as set forth in the Complaint filed by Health
  18   Mate on February 26, 2020. (Docket (“Dkt.”) No. 1.) Thereafter, I engaged in
  19   email communications with Defendant Gordon and Defendant Mason to resolve
  20   without litigation the legal claims now filed by Health Mate against Defendants.
  21         5.     The settlement communications were not successful. I believe that,
  22   based on the positions Health Mate conveyed to Defendants during settlement
  23   communications, Defendants were made aware and knew most of Health Mate’s
  24   allegations in the Complaint, including claims regarding Defendants’ trademark
  25   infringement and cyberpiracy and that Defendants were not ever again permitted to
  26   use any Health Mate Trademark or Health Mate Logo. Defendants further were
  27   made aware and know that Health Mate demanded the return of its trade secrets in
  28
                                                 -2-

                               DECLARATION OF HARVINDER S. ANAND
                         IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATIONS
Case 8:20-cv-00395-GW-JDE Document 17 Filed 03/13/20 Page 3 of 5 Page ID #:527




   1   Pipedrive, a customer management database; that Defendants were not ever again
   2   to contact or attempt to contact any Health Mate customer; and that Defendants
   3   were not to ever transfer or use any Health Mate customer information.
   4         6.     On March 8, 2020, my office caused the Summons, Complaint, and
   5   eight other documents relating to this case (i.e., a total of ten documents, including
   6   a cover letter) to be served by personal delivery on Defendant Garrett Gordon.
   7   I am informed and believe that Defendant Gordon was personally served at his
   8   residence: 2271 Aria Drive, Henderson, NV 89052. A proof of service as to
   9   Defendant Gordon has been filed with the Court. (Dkt. No. 13.)
  10         7.     The ten documents personally served on Defendant Gordon on March
  11   8, 2020 (see Dkt. No. 13) were:
  12                a.     Plaintiff’s cover letter to defendant Garrett Gordon, dated
  13                       March 3, 2020.
  14                b.     Summons in a Civil Action (Dkt. No. 11).
  15                c.     Plaintiff’s Complaint for Damages and Injunctive Relief and
  16                       Exhibits (Dkt. No. 1).
  17                d.     Civil Case Cover Sheet (Dkt. No. 2).
  18                e.     Plaintiff’s Disclosure Statement Pursuant to Federal Rule of
  19                       Civil Procedure 7.1 (Dkt. No. 5).
  20                f.     Notice of Interested Parties Pursuant to Local Rule 7.1-1 (Dkt.
  21                       No. 4).
  22                g.     Notice of Assignment to United States Judges. (Dkt. No. 7).
  23                h.     Notice to Parties of Court-Directed ADR Program. (Dkt. No.
  24                       8).
  25                i.     Report on the Filing or Determination of an Action Regarding
  26                       Patent or Trademark. (Dkt. No. 6).
  27
  28
                                                 -3-

                               DECLARATION OF HARVINDER S. ANAND
                         IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATIONS
Case 8:20-cv-00395-GW-JDE Document 17 Filed 03/13/20 Page 4 of 5 Page ID #:528




   1                j.     Plaintiff’s Preservation Demand Letter to defendant Garrett
   2                       Gordon, dated March 3, 2020.
   3         8.     At approximately 9:29 a.m. on March 12, 2020, I sent Defendant
   4   Gordon courtesy copies of the same ten documents via a link from my firm. I sent
   5   the link to Defendant Gordon at the same email address I used while engaging in
   6   settlement communications with Defendant Gordon. Attached hereto as Exhibit 1
   7   is a true and correct printout of the link I sent to Defendant Gordon.
   8         9.     At approximately 9:36 a.m. on March 12, 2020, I also sent Defendant
   9   Gordon an email, informing him that that I had sent the above-described link a few
  10   minutes earlier. I attached to the email a screen shot of the ten documents that had
  11   been included in the link. I told Defendant Gordon to “[p]lease let me know if [he]
  12   did not receive the link or if [he has] any problem accessing any of the
  13   documents.” I requested a delivery receipt when I sent the email through Outlook,
  14   and subsequently I received the receipt. Attached hereto as Exhibit 2 are true and
  15   correct printouts of: (a) the email I sent; (b) the attachment to the email; and (c) the
  16   delivery receipt I received through Outlook.
  17         10.    At approximately 12:35 p.m. on March 12, 2020, I received an email
  18   notification that Defendant Gordon had opened the link I sent to him at 9:29 a.m.,
  19   described in paragraph 8. Attached hereto as Exhibit 3 is a true and correct
  20   printout of the email notification I received.
  21         11.    As noted above, among the ten documents personally served on
  22   Defendant Gordon on March 8, 2020 and emailed to Defendant Gordon on March
  23   12, 2020, was a cover letter dated March 3, 2020. The letter provided written
  24   notice of Plaintiff’s intent to file two ex parte applications, i.e., the TRO
  25   Application (including notice of the relief that Plaintiff seeks therein) and the
  26   Application to Exceed Page Limit. Attached hereto as Exhibit 4 is a true and
  27   correct copy of the cover letter served on Defendant Gordon (see pages 2-5).
  28
                                                  -4-

                               DECLARATION OF HARVINDER S. ANAND
                         IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATIONS
Case 8:20-cv-00395-GW-JDE Document 17 Filed 03/13/20 Page 5 of 5 Page ID #:529




   1         12.     As of the time of filing, I have not received a response from
   2   Defendant Gordon regarding whether he intends to appear and oppose Plaintiff’s
   3   two ex parte applications.
   4         I declare under penalty of perjury under the laws of the United States that
   5   the foregoing is true and correct. Executed on March 12, 2020 at Pasadena,
   6   California.
   7
   8                                            /s/ Harvinder S. Anand
                                               HARVINDER S. ANAND
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -5-

                               DECLARATION OF HARVINDER S. ANAND
                         IN SUPPORT OF PLAINTIFF’S EX PARTE APPLICATIONS
